MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Dec 18 2019, 10:39 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ross G. Thomas                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Josiah Swinney
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Isaac L. Hayes,                                         December 18, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1402
        v.                                              Appeal from the Jefferson Circuit
                                                        Court
State of Indiana,                                       The Honorable D.J. Mote, Judge
Appellee-Plaintiff.                                     Trial Court Cause No.
                                                        39C01-1904-F4-407



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1402 | December 18, 2019                Page 1 of 7
                                                   Case Summary


[1]   Isaac L. Hayes appeals the trial court’s denial of his request for a bond

      reduction, claiming that the initial bond set at $50,000 on five counts of felony

      sexual misconduct with a minor was excessive and that the trial court abused its

      discretion in denying his motion to reduce the bond.


      We affirm.


                                           Facts & Procedural History


[2]   The police narrative and probable cause affidavit indicate that twenty-one-year-

      old Hayes became acquainted with K.P., who was between the age of fourteen

      and sixteen years old, sometime during the fall of 2016. 1 K.P.’s parents knew

      that the two wanted to “date” and told them both to “stay apart” and not to

      communicate over the phone. Appellant’s Appendix at 16. Hayes later admitted

      to police officers that in late 2016, he had sexual intercourse with K.P. Hayes

      also admitted that K.P. gave him one or two “hand jobs” and oral sex on at

      least three occasions from late 2016 to late 2017. Id. at 15-16.                       Police officers




      1
       The police narrative indicates that Hayes was twenty-two years old at the time of the police interview on
      November 15, 2017.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1402 | December 18, 2019                 Page 2 of 7
      obtained consent from K.P.’s parents to search her phone and they discovered

      that Hayes and K.P. had called each other thirty times in October 2017.


[3]   Following a lengthy investigation, on April 5, 2019, the State charged Hayes

      with four counts of sexual misconduct with a minor as Level 4 felonies and one

      count of sexual misconduct with a minor as a Level 5 felony. The trial court

      issued a bench warrant on May 2, 2019, and set Hayes’s bond at $50,000.

      Hayes acknowledged at his May 8 initial hearing that he owned no real estate,

      was unemployed, and that his father controls all of his income that he receives

      from social security. The trial court determined that the number and nature of

      the charges, along with concerns for K.P.’s safety, warranted a $50,000 bond.


[4]   On May 20, 2019, Hayes filed a motion for bond reduction. At the hearing,

      Hayes’s father testified that Hayes has lived with him for eleven years, had

      never previously been charged with any criminal offenses, and was receiving

      $750 per month in social security income. Hayes’s father further testified that

      he was away from the residence nearly twelve hours a day, and that Hayes had

      a driver’s license and a motorcycle license. The State objected to the bond

      reduction request, citing the nature of the charged offenses, Hayes’s admissions,

      and the fact that Hayes was a licensed driver, in support of its argument that

      Hayes remained a danger to K.P. and should be considered a flight risk. The

      trial court denied Hayes’s motion for bond reduction based on the nature of the

      charges and the strength of the State’s case against him. Hayes now appeals.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1402 | December 18, 2019   Page 3 of 7
                                                 Discussion and Decision


[5]   Article 1, Section 13 of the Indiana Constitution prohibits excessive bail. “Bail

      is excessive if set at an amount higher than reasonably calculated to ensure the

      accused party’s presence in court.” Lopez v. State, 985 N.E.2d 358, 360 (Ind. Ct.

      App. 2013), trans. denied. The amount of bail and the denial of a request to

      reduce a defendant’s bond is within the trial court’s sound discretion and will be

      reversed only for an abuse of discretion. Id. An abuse of discretion occurs if

      the decision is clearly against the logic and effect of the facts and circumstances

      before the trial court. Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001); Sneed v.

      State, 946 N.E.2d 1255, 1257 (Ind. Ct. App. 2011). We will not reweigh the

      evidence and will consider any conﬂicting evidence in favor of the trial court’s

      ruling. Collins v. State, 822 N.E.2d 214, 218 (Ind. Ct. App. 2005), trans. denied.


[6]   When the trial court exercises its discretion to reduce a defendant’s bond, it

      “considers the same statutory factors relevant to the initial setting of bail

      provided in Indiana Code Section 35-33-8-4(b).”[ 2] Lopez, 985 N.E.2d at 361.




      2
          I.C. § 35-33-8-4(b) provides as follows:

                 Bail may not be set higher than that amount reasonably required to assure the defendant’s
                 appearance in court or to assure the physical safety of another person or the community if
                 the court ﬁnds by clear and convincing evidence that the defendant poses a risk to the
                 physical safety of another person or the community. In setting and accepting an amount

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1402 | December 18, 2019                   Page 4 of 7
      While the statute sets forth a number of factors for the trial court’s

      consideration in setting and reducing a defendant’s bond, our Supreme Court

      has recognized that, aside from the defendant’s financial resources to meet

      bond, the magnitude of the possible penalty to be imposed for the charged

      offense is the main factor to be considered in setting a bond amount. Hobbs v.

      Lindsey, 240 Ind. 74, 79, 162 N.E.2d 85, 88 (1959); see also Sneed, 946 N.E.2d at

      1258. Once bond is set, I.C. § 35-33-8-5(a) provides for the alteration or

      revocation of bond “upon a showing of good cause” by either the State or the

      defendant. This statute “implicitly places the burden on the defendant to

      establish that the trial court’s setting of bail was excessive.” Id. at 1257-58.


[7]   Here, the trial court was fully aware of Hayes’s charges and the potential

      penalties involved when it set the initial bond amount. Moreover, the gravity of

      the offenses charged and the potential penalties that Hayes faced is magnified




              of bail, the judicial ofﬁcer shall take into account all facts relevant to the risk of
              nonappearance, including:


                       (1) the length and character of the defendant’s residence in the community;

                       (2) the defendant’s employment status and history and his ability to give bail;

                       (3) the defendant’s family ties and relationships;

                       (4) the defendant’s character, reputation, habits, and mental condition;

                                                                    ...

                       (7) the nature and gravity of the offense and the potential penalty faced, insofar as these
                       factors are relevant to the risk of nonappearance . . . .

      (Emphasis added).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1402 | December 18, 2019                              Page 5 of 7
      by the State’s overwhelming evidence against him, including Hayes’s own

      admissions that he engaged in many separate instances of sexual misconduct

      with K.P. over a one-year span. See I.C. § 35-33-8-4(b)(7). That said, the

      primary fact to be considered weighed substantially against Hayes at the time of

      the initial bond determination and his incentive to flee to avoid a lengthy

      sentence was high. See Hobbs, 240 Ind. at 79, 162 N.E.2d at 88.


[8]   Additionally, Hayes stated at his initial hearing that he owned no real estate,

      was unemployed, and did not have a spouse or children. The lack of significant

      ties to the community further warranted the trial court’s determination that bail

      in the amount of $50,000 was necessary to ensure Hayes’s return to court if he

      posted bond. See Shanholt v. State, 448 N.E.2d 308, 314 (Ind. Ct. App. 1983)

      (observing that the trial court properly considered the defendant’s lack of a “job

      in the community” in setting bail). When considering the nature of the charges

      against Hayes, the likelihood of conviction, the potential sentences, and the lack

      of community ties that would encourage Hayes to remain in the jurisdiction,

      the trial court did not abuse its discretion in setting Hayes’s bond at $50,000.


[9]   We further note that Hayes’s father testified during the bond reduction hearing

      that he is employed and is away from the residence for twelve hours a day.

      Hayes has a driver’s license and thus the ability to flee the jurisdiction in the

      face of these serious criminal charges. Moreover, it was not established that

      Hayes had ceased communicating with K.P., hence supporting the trial court’s

      observation that K.P. remained in danger. These factors all support the trial

      court’s decision to deny Hayes’s request for a bond reduction.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1402 | December 18, 2019   Page 6 of 7
[10]   Finally, although Hayes claims that the trial court abused its discretion because

       it did not specifically identify the factors set forth in I.C. § 35-38-8-4(b), there is

       no requirement that the trial court explain its reasons on the record for not

       reducing a defendant’s bail. Sneed, 946 N.E.2d at 1259. Although the trial

       court must evaluate the relevant statutory factors, we will not infer from a silent

       record in this instance that the trial court did not consider and appropriately

       apply those factors. See id. Rather, we presume that the trial court knew and

       followed the law. Ramsey v. Ramsey, 863 N.E.2d 1232, 1239 (Ind. Ct. App.

       2007).


[11]   In short, the trial court was presented with both aggravating and mitigating

       evidence at the bond reduction hearing, and the record demonstrates that it

       properly considered and weighed those factors when considering Hayes’s

       request. Hence, we conclude that the trial court did not abuse its discretion in

       denying Hayes’s motion for a bond reduction.


[12]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1402 | December 18, 2019   Page 7 of 7